Exhibit 10.3

PERFORMANCE UNIT AGREEMENT

[Company] (the “Global Affiliate”) confirms that, on [date], [year] (the “Grant
Date”), you were granted [amount in words] ([number]) Performance Units under
the MetLife International Performance Unit Incentive Plan (the “Plan”), and
approves and ratifies such grant. Your Performance Units are subject to the
terms and conditions of this Performance Unit Agreement (this “Agreement”) and
of the Plan (which is incorporated in this Agreement by reference). Any payment
due under this Agreement may be made by any one or more Affiliates (each such
Affiliate(s) making any such payment will be known as a “Paying Affiliate”).

1. Standard Performance Terms.

(a) The terms of this Section 1 shall be referred to as the “Standard
Performance Terms” and will apply to your Performance Units except in so far as
Sections 2 or 3 apply.

(b) The Performance Period for your Performance Units will begin on January 1,
[year] and end on the December 31 immediately preceding the third anniversary of
the beginning of the Performance Period. The Administrator will determine your
Final Performance Units in accordance with this Section 1 (your “Final
Performance Units”). Each Final Performance Unit will be paid in cash equal to
the Closing Price of Common Stock on the date designated by the Administrator
following the last day of the Performance Period. Your Final Performance Units
will be due and payable in cash at the time specified in Section 8.

(c) If the Committee determines in writing that the Company met one or more of
the Section 162(m) Goals, then you will be eligible for a payment of up to 175%
of your Performance Units. Notwithstanding any other terms of this Agreement,
your payment may not exceed this amount. The “Section 162(m) Goals” shall be the
following:

(1) Positive Company Adjusted Income for the Performance Period.

(2) Positive Company Adjusted Income for the third calendar year of the
Performance Period.

(3) Positive Company Total Shareholder Return for the Performance Period. .

(4) Positive Company Total Shareholder Return for the third calendar year of the
Performance Period.

(5) For purposes of this Section 1(c), the following definitions shall apply:

(a) “Adjusted Income” means income from continuing operations before provision
for income tax, excluding net investment gains (losses) (determined in
accordance with Section 3(a) of Article 7.04 of SEC Regulation S-X), which
includes total net investment gains (losses) and net derivatives gains (losses).

(b) “Total Shareholder Return” means the change (plus or minus) from the Initial
Closing Price to the Final Closing Price, plus dividends (if any) actually paid
on Shares on a reinvested basis during the applicable period. “Initial Closing
Price” means the average



--------------------------------------------------------------------------------

Closing Price for the twenty (20) trading days prior to the first day of the
applicable period. “Final Closing Price” means the average Closing Price for the
twenty (20) trading days prior to and including the final day of the applicable
period.

(d) If, under Section 1(c), you are eligible for a payment, the Committee will
determine your Final Performance Units by multiplying your Performance Units by
the “Final Performance Factor.” The Final Performance Factor means a percentage
(from zero to 175%) determined by the Committee in its discretion. In exercising
its discretion, the Committee may consider the average of two performance
factors (each from zero to 175%), described in (1) and (2) below, subject to the
cap determined by (3) below, if applicable, or such other considerations as it
finds appropriate.

(1) The first performance factor will be based on the Company’s annual
performance during the Performance Period with respect to Operating Return on
Equity compared to its three-year business plan, as determined by the Committee
in its discretion. In exercising its discretion, the Committee may refer to the
guidelines in Performance Factor Appendix 1 to this Agreement, or such other
considerations as it finds appropriate.

(2) The second performance factor will be based on the Company’s performance
with respect to Total Shareholder Return during the Performance Period compared
to the Company’s peer companies, as determined by the Committee in its
discretion. In exercising its discretion, the Committee may refer to the list of
peer companies and guidelines in Performance Factor Appendix 2 to this
Agreement, or such other considerations as it finds appropriate.

(3) In determining the Final Performance Factor in its discretion, the Committee
may consider whether the Company’s Total Shareholder Return for the Performance
Period is zero or less, and if so may, in its discretion, choose to set the
Final Performance Factor at the lesser of (a) the average of the percentages
determined under Sections 1(d)(1) and (2); or (b) 100%.

2. Changes of Status. For purposes of this Section 2, your transfer among
Affiliates, will not be a termination of employment. If a Change of Control
occurs prior to any of the events described in this Section 2, any applicable
terms of Section 3 will supersede the terms of this Section 2.

(a) Disability. In the event of your qualification for Disability benefits,
Section 1 will continue to apply to your Performance Units. Notwithstanding any
other terms of this Section 2, if you qualify for Disability benefits no
subsequent Termination, other than a Termination for Cause, shall affect your
Performance Units.

(b) Death. In the event of your Termination due to your death, each of your
Performance Units (without being transformed into Final Performance Units) will
be valued at the Closing Price on the date of death and due and payable in cash.
Any payment will be made at the time specified in Section 8.

(c) Approved Retirement. In the event of your Termination by reason of an
Approved Retirement, Section 1 will continue to apply to your Performance Units.
Subject to Section 2.1(e) of the Plan, you do not need special approval from the
Administrator for an Approved Retirement.

 

2



--------------------------------------------------------------------------------

(d) Termination for Cause. Notwithstanding any other terms of this Section 2, in
the event of your Termination for Cause, all of your Performance Units will be
forfeited immediately.

(e) Other Terminations. Unless the Administrator determines otherwise, if no
other provision of this Section 2 applies, your Performance Units will be
forfeited immediately upon your termination of employment unless you are offered
a separation agreement by the Company or an Affiliate under a severance program.
To the extent you are offered a separation agreement by the Company or an
Affiliate, and your separation agreement becomes final by March 15 of the
calendar year after the separation agreement is offered to you, your Prorated
Performance Units will be due and payable to you. Any payment will be made at
the time specified in Section 8. The number of your “Prorated Performance Units”
will be determined by dividing the number of calendar months in the Performance
Period that have ended as of the end of the month of the termination of your
employment by thirty-six (36), multiplying the result by the number of your
Performance Units, and rounding to the nearest whole number, and, if you were
subject to the reporting requirements of Section 16 of the United States
Securities Exchange Act of 1934, as amended from time to time, or any successor
act thereto (the “Exchange Act”), or were an “executive officer” of the Company
under the Exchange Act and the rules promulgated thereunder, at any time during
the Performance Period, further multiplying the result by the lesser of 100% or
the Performance Factor; provided, however, that if the date of the termination
of your employment is prior to the first anniversary of the beginning of the
Performance Period, then the number of your Prorated Performance Units shall be
zero (0). Payment for each of your Prorated Performance Units will be made in
cash at a value equal to the Closing Price on the Grant Date and shall be
rounded to the nearest US one-hundred dollars (US$100.00) in value; provided,
however, that if you were subject to the reporting requirements of Section 16 of
the Exchange Act, or were an “executive officer” of the Company under the
Exchange Act and the rules promulgated thereunder, at any time during the
Performance Period, payment for each of your Performance Units will be made in
cash at a value equal to the lesser of the Closing Price on the Grant Date or
the Closing Price on the date the Performance Factor is determined, and shall be
rounded to the nearest US one-hundred dollars (US$100.00) in value. If your
separation agreement does not become final, your Performance Units will be
forfeited.

3. Change of Control.

(a) If any of the events described in Section 2 occurs prior to a Change of
Control, any applicable terms of Section 2 will supersede the terms of this
Section 3.

(b) Except as provided in Section 3(c), and unless otherwise prohibited under
law or by applicable rules of a national security exchange, if a Change of
Control occurs, your Performance Units will be due and payable in the form of
cash equal to the number of your Performance Units multiplied by the Change of
Control Price. Any payment will be made at the time specified in Section 8.

(c) The terms of Section 3(b) will not apply to your Performance Units if the
Committee reasonably determines in good faith, prior to the Change of Control,
that you have been granted

 

3



--------------------------------------------------------------------------------

an Alternative Award for your Performance Units. “Alternative Award” shall have
the same meaning as that term under the MetLife, Inc. 2005 Stock and Incentive
Compensation Plan. Any such Alternative Award shall not accelerate the timing of
payment or otherwise violate Code Section 409A.

4. Nontransferability of Awards. Except as otherwise permitted by the
Administrator, you may not sell, transfer, pledge, assign or otherwise alienate
or hypothecate any of your Performance Units, other than by will or by the laws
of descent and distribution.

5. Estate. Benefits remaining unpaid at your death will be paid to your estate,
except as otherwise required by law.

6. Tax Withholding. The Paying Affiliate may withhold amounts it determines are
necessary to satisfy tax withhold responsibilities by withholding amounts from
payment made under this Agreement, or from other payments due to you to the
extent permissible under law, an amount sufficient to satisfy the minimum
statutory United States, state, local or other applicable tax withholding
requirements. The Paying Affiliate will defer payment until this requirement is
satisfied.

7. Adjustments. The Administrator will make appropriate adjustments in the terms
and conditions of your Performance Units in recognition of unusual or
nonrecurring events affecting the Company or its financial statements as
provided in the Plan. The Administrator’s determinations in this regard will be
conclusive. No additional Performance Units will be credited to you on the
occasion of the payment of any cash dividend on Common Stock or any other
payment in connection with such Common Stock.

8. Timing of Payment.

(a) This Agreement is intended to comply with Code Section 409A and shall be
interpreted accordingly.

(b) If payment is due and payable under Section 2(b), it will be made upon your
death.

(c) If payment is due and payable under Section 2(e), it will be made six
(6) months after the termination of your employment (or six (6) months after
your “separation from service” under Code Section 409A, if that is a different
date); provided, however, that if you were subject to the reporting requirements
of Section 16 of the Exchange Act, or were an “executive officer” of the Company
under the Exchange Act and the rules promulgated thereunder, at any time during
the Performance Period, payment will be made in the calendar year after the end
of the Performance Period but in no event earlier than six (6) months after the
termination of your employment (or six (6) months after your “separation from
service” under Code Section 409A, if that is a different date).

(d) If payment is due and payable under Section 3(b), and the Change of Control
that causes payment to be due and payable is a “change of control” as defined
under Code Section 409A, such sum shall be paid to you within thirty (30) days
of the Change of Control. If payment is due and payable under Section 3(b), and
the Change of Control that causes payment to be due and payable is not a “change
of control” as defined under Code Section 409A, such sum shall be paid to you at
the time determined under Section 8(e).

 

4



--------------------------------------------------------------------------------

(e) If payment is due and payable under the Standard Performance Terms, payment
will be made in the calendar year after the end of the Performance Period;
provided, however, that if you were given the opportunity to defer payment under
an applicable deferred compensation plan offered by the Company or an Affiliate
and chose to defer payment, then payment will be made at the time determined
under that plan.

9. Closing Price. “Closing Price” is defined in the Plan.

10. No Guarantee of Employment. This Agreement is not a contract of employment
and it is not a guarantee of employment for life or any period of time. Nothing
in this Agreement interferes with or limits in any way the right of the Company
or an Affiliate to terminate your employment at any time. This Agreement does
not give you any right to continue in the employ of the Company or an Affiliate.

11. Governing Law; Choice of Forum. This Agreement will be construed in
accordance with and governed by the laws of the State of Delaware of the United
States of America, regardless of the law that might be applied under principles
of conflict of laws. Any action to enforce this Agreement or any other action
regarding this Agreement must be brought in a court in the State of New York of
the United States of America, to which jurisdiction the Administrator, the
Global Affiliate, and you consent, to the maximum extent consistent with law.

12. Miscellaneous.

(a) For purposes of this Agreement, “Committee” and “Administrator” includes any
direct or indirect delegate of the Committee or Administrator as defined in the
Plan or otherwise and (unless otherwise indicated) the word “Section” refers to
a Section in this Agreement. “Shares” refer to shares of Common Stock. Any other
capitalized word used in this Agreement and not defined in this Agreement,
including each form of that word, is defined in the Plan.

(b) Any determination or interpretation by the Administrator pursuant to this
Agreement will be final and conclusive. In the event of a conflict between any
term of this Agreement and the terms of the Plan, the terms of the Plan control.
This Agreement and the Plan represent the entire agreement between you and all
Affiliates regarding your Performance Units. No promises, terms, or agreements
of any kind regarding your Performance Units that are not set forth, or referred
to, in this Agreement or in the Plan are part of this Agreement. In the event
any provision of this Agreement is held illegal or invalid, the rest of this
Agreement will remain enforceable.

(c) Your Performance Units are not Shares and do not give you the rights of a
holder of Shares. You will not be credited with additional Performance Units on
account of any dividend paid on Shares.

(d) To the extent that that your Units are replaced by an award payable in
Shares, the Administrator may, in its discretion, require you at any time to
immediately sell such Shares, in which case, the Administrator shall have the
authority to issue sales instructions in relation to

 

5



--------------------------------------------------------------------------------

such Shares on your behalf. No Shares will be issued or no cash will be paid if
that issuance or payment would result in a violation of applicable law,
including United States securities laws and any other applicable securities
laws.

(e) Payment pursuant to your Performance Units is subject to all applicable
laws, rules and regulations, and to any approvals by any governmental agencies
or national securities exchanges as may be required. The grant of Performance
Units to you is not intended to be a public offering of securities, and the
Company has not submitted any registration statement, prospectus, or other
securities filing with authorities, except where required by law. Your
Performance Units have not been, and will not be, reviewed by or registered with
any securities authorities, including but not limited to the securities
authorities of Argentina. In accordance with Circular 99 of 2001, from Chile’s
Superintendence of Securities, the grant of the Performance Units hereunder is
not intended to be a public offering of securities in Chile but instead is
intended to be a private placement. To the extent that this is a private
placement in Chile, the Company has not submitted any registration statement,
prospectus or other filings with the local securities authorities, and the Plan
is not subject to the supervision of any securities authorities in Chile. This
Agreement and all other materials pertaining to your Performance Units have not
been reviewed by any regulatory authority in Hong Kong. You are advised to
exercise caution in relation to this offer. If you have any doubts about any of
the contents of the materials pertaining to your Performance Units, you should
obtain independent professional investment advice.

(f) You agree to repatriate all payments under this Agreement (or, to the extent
that that your Units are replaced by an award payable in Shares, cash
attributable to Shares you acquire), to the extent required under any applicable
legal requirements, such as foreign exchange rules and regulations in your
country of residence or country of employment.

(g) Your Performance Units are subject to the Company’s performance-based
compensation recoupment policy (which currently covers only officers or
officer-equivalent employees of the Company and its Affiliates) in effect from
time to time.

(h) Regardless of any action the Company or any Affiliate takes with respect to
any or all tax withholding (including social insurance contributions and payment
on account obligations, if any), you acknowledge that the ultimate liability for
all such taxes is and remains your responsibility (or that of your beneficiary
or estate) and that neither the Company nor any Affiliate makes any
representations or undertakings regarding the treatment of any tax withholding
in connection with any aspect of any of your Performance Units, including the
grant or payment on account of the Performance Units, and that neither the
Company nor any Affiliate commits to structure the terms of the grant of or any
aspect of any Performance Units to reduce or eliminate your (or you estate’s or
any heir’s) liability for such tax. You agree to take any and all actions as may
be required to comply with your personal tax obligations.

(i) If you are resident and/or employed in a country that is a member of the
European Union, this Agreement is intended to comply with the provisions of the
EU Equal Treatment Framework Directive, as implemented into local law (the
“Equal Treatment Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of this Agreement are invalid or
unenforceable, in whole or in part, under the Equal Treatment Rules, the
Administrator, in its sole discretion, shall have the power and authority to
revise or strike such provision to the minimum extent necessary to make it valid
and enforceable to the full extent permitted under local law.

 

6



--------------------------------------------------------------------------------

(j) You agree that this Agreement and any other documents related to the Plan or
your Performance Units are to be presented to you in English. If any such
document is translated into a language other than English, the English version
will control.

(k) The collection, processing and transfer of your personal data is necessary
for the Company’s administration of the Plan, this Agreement and your
Performance Units. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by any Affiliates or the Company, and others who
provide them services related to your Performance Units (“Service Providers”),
for the exclusive purpose of implementing, administering and managing your
participation in the Plan. In accepting this agreement, you acknowledge that:

(1) the Affiliates and the Company hold certain personal information about you,
including, but not limited to, your name, home address, telephone number, date
of birth, social insurance number or other identification number, employee
identification number, salary, nationality, job title, or shares of stock or
directorships held in Affiliates and the Company, details of all Performance
Units awarded, forfeited, on which payment has been made, and/or outstanding in
your favor, for the purpose of implementing, administering and managing the Plan
(“Data”);

(2) the Affiliates, the Company, and Service Providers will transfer Data
amongst themselves as necessary for the implementation, administration and
management of the Plan, that these recipients may be located in your country,
the European Economic Area, the United States, or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country, that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative and you authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party;

(3) Data will be held only as long as is necessary to implement, administer and
manage your participation in the Plan, including but not limited to any
applicable retention period necessary for effective or lawful administration of
the Plan;

(4) you may, at any time, exercise your rights under law, to obtain confirmation
as to the existence of the Data, verify the content, origin and accuracy of the
Data, request the integration, update, amendment, deletion or blockage (for
breach of applicable laws) of the Data, and oppose, for legal reasons, the
collection, processing or transfer of the Data that is not necessary or required
for the implementation, administration and/or operation of the Plan and your
participation in it. You may seek to exercise these rights by contacting your
local human resources manager; and

(5) you are not obligated to consent to the collection, use, processing and
transfer of Data. However, if you refuse to grant consent under this Section 12
by failing to accept this

 

7



--------------------------------------------------------------------------------

Agreement you will not receive any Performance Units pursuant to this Agreement,
and if you subsequently withdraw your consent under this Section 12 you will
forfeit all of your Performance Units. You may contact your local human
resources representative for more information on the consequences of your
refusal to consent or withdrawal of consent.

(l) In accepting this Agreement, you acknowledge that:

(1) the Plan and this Agreement are each established voluntarily by one or more
of the Company and its Affiliates, and that each is discretionary in nature and
may be modified, suspended or terminated at any time, as provided in the Plan
and this Agreement, respectively;

(2) the grant of your Performance Units is voluntary and occasional and does not
create any contractual or other right to receive future grants of Performance
Units, or benefits in lieu of Performance Units, even if Performance Units have
been granted repeatedly in the past;

(3) all decisions with respect to future Performance Units grants, if any, will
be at the discretion of the Committee or Administrator, including, but not
limited to, the timing of any grants, the number of Performance Units and
vesting provisions;

(4) your participation in the Plan is voluntary;

(5) the Performance Units are an extraordinary item which is outside the scope
of your employment contract, if any;

(6) the Performance Units are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, Termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments;

(7) the Performance Unit grant will not be interpreted to form an employment
contract or relationship with any Affiliate or the Company, and you are not an
employee of the Company;

(8) the future Closing Price of Common Stock is unknown and cannot be predicted
with certainty;

(9) to the fullest extent permitted by law, no claim or entitlement to
compensation or damages arises from termination of the Performance Units or
diminution in value of the Performance Units and you irrevocably release the
Company and each Affiliate from any such claim that may arise; and

(10) in the event of your Termination, neither your eligibility, nor any right
to receive Performance Units, nor any period within which payment may be made on
account of your Performance Units, if any, will be extended beyond the period
specified under this Agreement by any notice period mandated under law (e.g.,
active employment would not include a period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of your Termination, your
right to payment on account of your Performance Units, if any, will not be
extended by any notice period mandated under law.

 

8



--------------------------------------------------------------------------------

(m) The Administrator may impose other requirements as a condition of your
Performance Units, to the extent the Committee or Administrator determines, in
its discretion, that such other requirements are necessary or advisable in order
to comply with law or facilitate the operation or administration of this
Agreement, your Performance Units, or the Plan. To the extent the Administrator
determines in its discretion that you are required to execute any document or
undertaking for this purpose, you agree to do so.

13. Amendments. The Administrator has the exclusive right to amend this
Agreement as long as the amendment is consistent with the Plan. The
Administrator will give written notice to you (or, in the event of your death,
to your estate) of any amendment as promptly as practicable after its adoption.

14. Additional Terms.

(a) You acknowledge that, subject to the terms of Section 14(d) of this
Agreement, the obligation to make each payment due under this Agreement, if any,
shall be the obligation of the Global Affiliate or, if different, the Paying
Affiliate rather than the Global Affiliate. To the extent the Global Affiliate
is aware that you are subject to United States income taxation at the time a
payment is due, the Paying Affiliate shall be incorporated in the United States
or a jurisdiction that has a comprehensive tax treaty with the United States.
The obligation to make payments under this Agreement shall be unfunded and
unsecured. In no event shall the Company be obligated to make payments due under
this Agreement. The Global Affiliate and you agree and acknowledge that, to the
extent consistent with applicable law, neither the Performance Units, this
Agreement, the Plan nor any rights, obligations, terms and conditions set forth
therein or in connection therewith, constitute securities, negotiable
instruments, or derivatives instruments or transactions.

(b) Payments pursuant to Section 3 will be made in your then-current payroll
currency (or another currency of your choosing) at a reasonable US currency
exchange rate chosen in good faith by the Administrator or the Paying Affiliate.
Otherwise, any payment due to you will be made in your then-current payroll
currency (or other currency of the Administrator or Paying Affiliate’s choosing)
at a United States currency exchange rate determined by the Administrator or the
Paying Affiliate in their discretion.

(c) To the extent any separate or additional consideration is necessary under
applicable law to effectuate the parties’ intentions to be bound by the terms of
this Agreement, you agree to pay US$1.00 (One Dollar 00/100 currency of the
United States of America) to the Global Affiliate, which shall not be refundable
to you.

 

9



--------------------------------------------------------------------------------

(d) Notwithstanding anything in this Agreement to the contrary, the
Administrator may, at any time prior to payment for your Performance Units, in
its sole discretion, find that the Company or an Affiliate has made an award to
you intended to substitute for the Performance Units (including but not limited
to a contingent right to acquire Common Stock), and that such substitute award
is subject to such material terms and conditions that are no less favorable than
the material terms and conditions governing your Performance Units and that
provide for the same timing for payment as apply to your Performance Units. Upon
such a finding, the Administrator may, in its sole discretion, cancel your
Performance Units in light of that substitute award without additional
compensation to you.

15. Post-Employment Terms Applicable to Insiders and Executive Officers.

(a) The terms of this Section 15 shall apply if you are an Insider or an
“executive officer” of the Company under the Securities Exchange Act of 1934, as
amended, and the rules promulgated thereunder, at any time during the
Performance Period, notwithstanding any other terms of this Agreement, other
than Section 3, to the contrary. If a Change of Control occurs prior to the
finding described in Section 15(b), any applicable terms of Section 3 will
supersede the terms of this Section 15. For purposes of this Section 15,
“Insider” means someone subject to the reporting requirements of Section 16 of
the Securities Exchange Act of 1934, as amended, and the rules promulgated
thereunder.

(b) If the Committee reasonably finds that, at any time during the Performance
Period, whether during your employment with the Company and its Affiliates or
thereafter, you directly or indirectly owned any interest in, managed,
controlled, participated in, consulted with, or rendered services, as an
officer, director, employee, partner, member, consultant, independent contractor
or agent, to any person or entities currently engaged in business activities
which compete (or will compete based on the anticipated plans of the Company at
the time of your employment termination) with the business of MetLife in the
United States of America, United Arab Emirates, Hong Kong (Special
Administrative Region of the People’s Republic of China), Argentina, United
Kingdom and/or in any other country in which MetLife conducts business or has
plans to conduct business during your employment or as of the date your
employment terminated, then, to the maximum extent permissible by law:

(1) your Performance Units will be immediately forfeit; and

(2) to the extent that Section 2(e) applies to you, you will forfeit any right
to any payment under Section 2(e), or the terms of your separation agreement
pursuant to Section 2(f), not yet paid to you.

 

10



--------------------------------------------------------------------------------

(c) Notwithstanding the terms of Section 11 to the contrary, this Section 15
will be construed in accordance with and governed by the laws of the State of
New York, regardless of the law that might be applied under principles of
conflict of laws.

IN WITNESS WHEREOF, the Global Affiliate has caused its duly authorized officer
to execute, and you have executed, this Agreement effective on the Grant Date.

 

[COMPANY     EMPLOYEE By:  

 

      Signature    

 

    Signature

 

    Name    

 

    Date

 

    Title    

 

11



--------------------------------------------------------------------------------

Performance Factor Appendix 1

to Performance Unit Agreement

 

Operating Return on Equity Performance Factor Guidelines

       Below
Threshold   Threshold    

Between Threshold and

Target

   Target    

Between Target and
Maximum

   Maximum     Above
Maximum  

Performance Result

   0% - 79%     80 %    81% - 99%      100 %    101% - 119%      120 %      121
% + 

Performance Factor

   0%     25 %    For each 1% the performance result is above 80%, add 3.75% to
the threshold performance factor of 25%.      100 %    For each 1% the
performance result is above 100%, add 3.75% to the target performance factor of
100%.      175 %      175 % 

 

Guideline Examples

 

Performance Result

   Performance
Factor  

79%

     0 % 

80%

     25 % 

85%

     43.75 % 

90%

     62.50 % 

95%

     81.25 % 

100%

     100 % 

110%

     137.50 % 

115%

     156.25 % 

120%

     175 % 

125%

     175 % 



--------------------------------------------------------------------------------

Performance Factor Appendix 2

to Performance Unit Agreement

 

Total Shareholder Return Peer Companies

Aegon NV

   Legal & General Group

Aflac Inc.

   Lincoln National Corp.

AIA Group

   Manulife Financial Corp.

Allianz SE

   Ping An Insurance Group

Allstate Corp

   Principal Financial Grp Inc.

American International Group

   Prudential Financial Inc.

Assicurazioni Generali SPA

   Prudential PLC

Aviva PLC

   Travelers Cos. Inc.

AXA

   Unum Group

Dai-Ichi Life Insurance Co. Ltd.

   Zurich Financial Services

Hartford Financial Services

  

 

Total Shareholder Return Performance Factor Guidelines

     Below
Threshold   Threshold    

Between Threshold and

Target

   Target    

Between Target and
Maximum

   Maximum     Above
Maximum

Performance Result

   0 - 24th


%tile

   


 

25th


%tile

  


  

 

26th - 49th

%tile

    


 

50th


%tile

  


  

 

51st - 87.4th

%tile

    


 

87.5th


%tile

  


  

  87.6th - 99th


%tile

Performance Factor

   0%     25 %    For each %tile the performance result is above the 25th %tile,
add 3% to the threshold performance factor of 25%.      100 %    For each %tile
the performance result is above the 50th %tile, add 2% to the target performance
factor of 100%.      175 %    175%

 

Guideline Examples

 

Performance Result

   Performance
Factor  

24th %tile

     0 % 

25th %tile

     25 % 

30th %tile

     40 % 

40th %tile

     70 % 

50th %tile

     100 % 

60th %tile

     120 % 

70th %tile

     140 % 

80th %tile

     160 % 

87.5th %tile

     175 % 

99th %tile

     175 % 

.